Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-18-00577-CV

                           IN THE INTEREST OF L.S.D., a Child

                  From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017PA01575
                     Honorable Charles E. Montemayor, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Appellant is unable to afford payment of court costs. No costs of court are taxed in this appeal.

       SIGNED January 23, 2019.


                                                _____________________________
                                                Patricia O. Alvarez, Justice